Case 1:18-cr-20685-KMW Document 409 Entered on FLSD Docket 05/19/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-CR-20685-WILLIAMS


  UNITED STATES OF AMERICA

  vs.

  ABRAHAM EDGARDO ORTEGA,

              Defendant.
  _________________________________/

                        NOTICE OF SUPPLEMENTAL AUTHORITY

         The United States files this Notice of Supplemental Authority with respect to the Motion

  for Victim Status and Restitution filed by third-party claimant Petróleos de Venezuela, S.A.

  (“PDVSA”). DE 191. A new memorandum and order relevant to and providing additional

  authority in support of the Government’s Response in Opposition to PDVSA’s Motion for Victim

  Status and Restitution (DE 193) was issued by the United States District Court for the Eastern

  District of New York on May 13, 2021, U.S. v. Ramiro Andres Luque Flores, No. 17-cr-00537

  (CBA) (E.D.N.Y. May 13, 2021).

         In this case, Empresa Publica de Hidrocarburos del Ecuador (“PetroEcuador”), the state-

  owned and controlled energy company of Ecuador, sought victim status and restitution in

  connection with the prosecution of a criminal defendant who had pleaded guilty to laundering the

  proceeds of a bribery conspiracy wherein bribes were paid to PetroEcuador officials in order to

  secure PetroEcuador contracts.     The Government opposed PetroEcuador’s motion based

  essentially on the same reasons outlined in the Government’s Response in Opposition to PDVSA’s

  Motion for Victim Status and Restitution (DE 193). The United States District Court for the

  Eastern District of New York denied PetroEcuador’s motions for victim status and restitution,
Case 1:18-cr-20685-KMW Document 409 Entered on FLSD Docket 05/19/2021 Page 2 of 2




  finding, in part, that PetroEcuador was complicit in the defendant’s conduct. The memorandum

  and order are attached to this notice as Exhibit A.



         Respectfully Submitted,

         DANIEL S. KAHN                                 JUAN ANTONIO GONZALEZ
         ACTING CHIEF, FRAUD SECTION                    ACTING UNITED STATES ATTORNEY

  By:    /s/ Paul A. Hayden                     By:     /s/ Kurt K. Lunkenheimer
         PAUL A. HAYDEN                                 KURT K. LUNKENHEIMER
         Trial Attorney                                 Assistant United States Attorney
         Fraud Section, Criminal Division               Court ID No. A5501535
         U.S. Department of Justice                     U.S. Attorney’s Office - SDFL
         1400 New York Avenue, N.W.                     99 N.E. 4th Street, Suite 600
         Washington, D.C. 20005                         Miami, FL 33132-2111
         Telephone: 202-353-9370                        Telephone: (305) 961-9008
         Email: paul.hayden2@usdoj.gov                  Facsimile: (305) 536-4699
                                                        Email: Kurt.Lunkenheimer@usdoj.gov




                                                   2
